DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 6, and 12-14, drawn to a curable composition, or a fiber-reinforced composite material comprising the curable composition.
Group II, claim(s) 5, 7, 9-11, and 15-17, drawn to a cured product of the curable composition, or a fiber-reinforced resin molded article comprising the cured product.
III, claim(s) 8 and 18-20, drawn to a method for producing a fiber-reinforced resin molded article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the curable composition according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hasegawa et al. (US 2009/0192265 A1). Hasegawa teaches a curable composition comprising an epoxy resin [0009], which reads on an epoxy compound (A) as claimed. Hasegawa teaches that the curable composition further comprises a vinyl polymer containing at least one crosslinkable silyl group on average [0009], wherein the main chain of the vinyl polymer is an acrylic polymer [0024], which reads on an acrylic resin (C) as claimed. Hasegawa teaches that the curable composition optionally further comprises a curing agent that is N-aminoethylpiperazine [0287], which optionally reads on an amine compound (B), wherein the amine compound (B) contains an N-(aminoalkyl) piperazine compound (B1) as an essential component as claimed.
Hasegawa does not teach a specific embodiment wherein the curable composition further comprises an amine compound (B), wherein the amine compound (B) contains an N-(aminoalkyl) piperazine compound (B1) as an essential component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hasegawa’s curing agent that is N-.
During a telephone conversation with James Armstrong on 11/04/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4, 6, and 12-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 5, 7-11, and 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-4, 6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2009/0192265 A1).
Regarding claim 1, Hasegawa teaches a curable composition comprising an epoxy resin [0009], which reads on an epoxy compound (A) as claimed. Hasegawa teaches that the curable composition further comprises a vinyl polymer containing at least one crosslinkable silyl group on average [0009], wherein the main chain of the vinyl polymer is a (meth)acrylic polymer [0021], an acrylic polymer [0024], an acrylic ester polymer [0027], or a polymer or a copolymer having a repeating unit structure represented by the general formula –[CH2-CR(COOR’)]-, wherein, R represents a hydrogen atom or a methyl group, R’ may be same or different and each represents an alkoxyalkyl group or an alkyl group having 1 to 3 carbon atoms [0033], which reads on an acrylic resin (C) as claimed. Hasegawa teaches that the curable composition optionally further comprises a curing agent that is N-aminoethylpiperazine [0287], which optionally reads on an amine compound (B), wherein the amine compound (B) contains an N-(aminoalkyl) piperazine compound (B1) as an essential component as claimed.
Hasegawa does not teach a specific embodiment wherein the curable composition further comprises an amine compound (B), wherein the amine compound (B) contains an N-(aminoalkyl) piperazine compound (B1) as an essential component. 
Regarding claim 2, Hasegawa teaches that the epoxy resin [0009] is optionally a bisphenol A epoxy resin, a bisphenol F epoxy resin, a bisphenol AD epoxy resin, or a bisphenol S epoxy resin [0235], which optionally reads on wherein the epoxy compound (A) contains a bisphenol-type epoxy resin (A1) as an essential component as claimed.
Hasegawa does not teach a specific embodiment wherein the epoxy compound (A) contains a bisphenol-type epoxy resin (A1) as an essential component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Hasegawa’s bisphenol A epoxy resin, bisphenol F epoxy resin, bisphenol AD epoxy resin, or bisphenol S epoxy resin as Hasegawa’s epoxy resin, which would read on wherein the epoxy compound (A) contains a bisphenol-type 
Regarding claim 3, Hasegawa teaches that the curable composition optionally comprises a curing agent that is N-aminoethylpiperazine [0287], 2,4,6-tris(dimethylamiomethyl)phenol, a polyoxypropylene diamine, or a combination of two or more curing agents [0288], and that the curing agent is added in a range generally of about 1 to 60 parts by weight per 100 parts by weight of the epoxy resin [0289], which optionally reads on wherein a proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is greater than 0% and less than 100% by mass.
Hasegawa does not teach a specific embodiment wherein a proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 20% to 80% by mass. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hasegawa’s curing agent that is a combination of N-aminoethylpiperazine and one or more of 2,4,6-tris(dimethylamiomethyl)phenol and a polyoxypropylene diamine to modify Hasegawa’s 
Regarding claim 4, Hasegawa teaches that the vinyl polymer contains at least one crosslinkable silyl group on average [0009], that the main chain of the vinyl polymer is one produced by polymerizing predominantly one monomer that is selected from (meth)acrylic monomers [0081], that a monomer having a long chain alkyl group may be copolymerized [0086], that block copolymerization may be carried out [0086], that the number of crosslinkable silyl groups in the vinyl polymer is not smaller than 1.1 but not greater than 4.0 on average in one molecule [0139], and that all of the crosslinkable functional groups are located at molecular chain termini [0140], which optionally reads on wherein the acrylic resin (C) is a diblock-type acrylic resin as claimed.
Hasegawa does not teach a specific embodiment wherein the acrylic resin (C) is a diblock-type acrylic resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to produce Hasegawa’s vinyl polymer containing at least one crosslinkable silyl group on average by block copolymerization of Hasegawa’s monomer having a long chain alkyl group with Hasegawa’s one monomer that is selected from (meth)acrylic monomers, to optimize the number of crosslinkable silyl groups in Hasegawa’s vinyl polymer to be not smaller than 1.2 but not greater than 2.0 on average in one molecule, and to locate all of the crosslinkable silyl groups at molecular chain termini of Hasegawa’s vinyl polymer, which would read on wherein the acrylic resin (C) is a diblock-type acrylic resin as claimed. 
Regarding claim 6 and 12-14, Hasegawa teaches that the curable composition optionally further comprises a filler that is glass fiber, carbon fiber, Kevlar fiber, or 
Hasegawa does not teach a specific embodiment of a fiber-reinforced composite material comprising, as essential components: the curable composition according to claim 1, and a reinforced fiber. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hasegawa’s filler that is glass fiber, carbon fiber, Kevlar fiber, or polyethylene fiber to modify Hasegawa’s curable composition, which would read on a fiber-reinforced composite material comprising, as essential components: the curable composition according to claim 1, and a reinforced fiber as claimed. One of ordinary skill in the art would have been motivated to do so because Hasegawa teaches that the curable composition optionally further comprises a filler that is glass fiber, carbon fiber, Kevlar fiber, or polyethylene fiber [0311], and that the filler is beneficial for improving the strength at break, elongation at break, adhesion, and weather-resistant adhesion to an extent that the workability of the curable composition is not deteriorated [0323].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767